         Case 1:18-cv-07516-LAK Document 49 Filed 08/04/20 Page --1 of- 1
                                                                         i'D~; i~,c-;· ·s r) <:Y
                                                                                                            ---      -



                                                                     i                    l

                                                                          DOCU~,1f~:'~T
                                                                          EI,ECTRONICAl"I.Y F!LED
                                                                          DOC#:         .
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        I T)L /',.ATl:
                                                                     i
                                                                                • •,
                                                                                     r~.~--l
                                                                                     1
                                                                                             --l;·~;·.-<;1lltaeao-
                                                                                        l , ., l . Q_
                                                                                                   -~- ..   -     ·---   .   -·   .
                                                                     L_
------------------------------------------------------------X
RICHARD BEHAR,
                                   Plaintiff,                             17 CIVIL 8153 (LAK)
                                                                          18 CIVIL 7516 (LAK)

                 -against-                                                     JUDGMENT

U.S. DEPARTMENT OF HOMELAND
SECURITY,
                     Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 4, 2020, the government's motion for

summary judgment is denied, and the plaintiffs cross-motion for summary judgment is granted;

accordingly, the cases are closed.


Dated: New York, New York
       August 4, 2020



                                                                           RUBY J. KRAJICK

                                                                                Clerk of Court
                                                               BY:
